Citation Nr: 1115136	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee instability, rated as 10 percent disabling, effective August 21, 1998, and as 20 percent disabling, effective September 13, 2004.

3.  Entitlement to an effective date earlier than September 13, 2004, for a 20 percent rating for right knee instability.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1968, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for increased ratings for right knee instability and arthritis, each rated as 10 percent disabling, and a TDIU.  In September 2006, the Veteran was afforded a Travel Board hearing before the undersigned.  In July 2007, the Board remanded the Veteran's claims for additional development.  Thereafter, the RO issued a May 2009 rating decision granting an increased rating of 20 percent for right knee instability, effective March 6, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, this claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a subsequent July 2009 decision, the Board granted an earlier effective date of September 13, 2004, for the 20 percent rating assigned for the Veteran's right knee instability and denied the other claims on appeal.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, an October 2010 Order of the Court vacated the Board's denial of the Veteran's claims and remanded them for readjudication in accordance with the Joint Motion.  

The Board recognizes that, prior to the October 2010 Joint Motion for Remand and ensuing Court Order, the Veteran's right knee instability claims were characterized as a single issue.  However, the parties to the Joint Motion expressly indicated that they did not wish to disturb the part of the July 2009 Board decision that retroactively extended the Veteran's 20 percent rating for right knee instability to September 13, 2004.  Nevertheless, the parties requested that, on remand, the Board consider whether to grant an effective date earlier than September 13, 2004, for the assignment of a 20 percent rating and whether to award a rating higher than 20 percent at any time during the pendency of the appeal.  Accordingly, the Board finds that the Veteran's right knee instability claims are more appropriately characterized as separate issues of entitlement to an earlier effective date and an increased rating, as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, it is constrained by the fact that proper adjudication requires additional development with respect to the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, as noted by the parties to the Joint Motion for Remand, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the Board, in its July 2007 remand, directed the RO to afford the Veteran a VA joints examination to address the nature and severity of any currently diagnosed right knee disorder.  Significantly, the Board expressly requested that the VA examination include range of motion studies, expressed in degrees.  The Board further requested that the examination address whether there was objective evidence of painful motion, weakened movement, excess fatigability, or incoordination and, if so, to express any such functional limitation in terms of the degree of additional range of motion loss.  

The record thereafter shows that, in August 2008, the Veteran was afforded a VA joints examination, which yielded clinical assessments of right knee instability and arthritis but did not include range of motion findings.  Subsequently, the Veteran was afforded a follow-up examination in March 2009 in which he was found to have noncompensable limitation of flexion and extension in his right knee.  Specifically, the March 2009 VA examiner determined that the Veteran had right knee flexion limited to 120 degrees by pain and right knee extension to 0 degrees, with pain.  However, as noted by the parties to the Joint Motion, the VA examiner did not comment on the exact point at which the Veteran's right knee became painful upon extension, despite the Board's specific request that any such functional limitation be expressed in terms of the degree of additional range of motion loss.  That information is crucial for determining whether the Veteran's right knee arthritis, which is currently rated 10 percent disabling based on noncompensable limitation of motion, is manifested by painful motion sufficient to warrant a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § § 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2010).  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in accordance with the terms of the Joint Motion, the Board finds it necessary to remand this case for a new VA joints examination that includes specific findings, expressed in terms of degrees of additional range of motion loss, with respect to functional limitations associated with the Veteran's right knee disorder, including any weakened movement, excess motion, fatigability, or incoordination attributable to that service-connected disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § § 4.40, 4.45 (2010).  Additionally, that new examination should include a review of the entire claims folder and any additional tests necessary to assess the current nature of the Veteran's service-connected right knee joint problems.  38 C.F.R. § 4.1 (2010).

Next, with respect to the Veteran's claim for a separate increased rating for right knee instability, the Board finds that claim to be inextricably intertwined with his right knee arthritis claim, which is being remanded for the reasons noted above.  Indeed, the diagnostic criteria for rating right knee instability and arthritis with painful motion are so closely tied that a decision on one issue would significantly impact the other.  The appropriate remedy where a pending claim is inextricably intertwined with other claims is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, a Board decision with respect to an increased rating for the Veteran's right knee instability would be premature until development, including a new VA joints examination, is completed to address his right knee arthritis claim.  

Similarly, it would be premature for the Board to adjudicate the Veteran's claim for an earlier effective date for the award of a 30 percent rating for a right knee instability until development is completed on his claim for an increased rating for that same service-connected condition.  Indeed, the rating or ratings that the Veteran is ultimately assigned for right knee instability stands to significantly impact his claim for an earlier effective date.  Accordingly, consideration of the Veteran's earlier effective date claim must be deferred pending the resolution of his increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, with respect to the earlier effective date claim, the Board is mindful that the parties to the Joint Motion have argued that the Veteran wore a brace due to right knee instability for one year prior to the filing of his increased rating claim on September 14, 2004, and, thus, his 20 percent rating should have been assigned prior to that date.  In this regard, the Board recognizes that, under VA's governing laws and regulations, an effective date for a claim for increased rating may be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o) (2010).  Accordingly, the Board finds that, on remand, the RO should consider whether to assign an earlier effective date for the Veteran's right knee instability rating based upon the evidence of record and in accordance with the provisions set forth in the Joint Motion.

Turning to the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2010).

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1995).  Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is currently in receipt of separate 20 percent and 10 percent disability ratings for right knee instability and arthritis.  He is not service connected for any other disorders and his total combined disability rating is 30 percent.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) have not yet been met.  Nevertheless, VA must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected conditions.  Moreover, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claims for entitlement to higher ratings for right knee instability and arthritis as the outcome of those claims may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board recognizes that the Veteran has been awarded Social Security Administration (SSA) disability compensation, effective March 18, 1998, for degenerative changes involving his right knee.  Although probative with respect to the Veteran's TDIU claim, however, the SSA's determination is not binding on VA as that agency subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  In any event, the Veteran does not yet meet the criteria for a schedular TDIU rating and the Board is precluded from assigning an TDIU pursuant to 38 C.F.R. § 4.16(a) in the first instance.  

The Board finds that a new VA examination is warranted with respect to the Veteran's TDIU claim.  The Board acknowledges that the March 2009 VA examiner concluded that the Veteran's service-connected right knee problems would not prevent him from performing sedentary work.  However, as noted by the parties to the Joint Motion, the VA examiner did not provide a clear rationale for that conclusion and, thus, that finding is insufficient to allow the Board to make an informed decision with respect to the Veteran's employment status.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, that VA examiner's findings do not appear to have contemplated and, indeed, are in conflict with pertinent evidence of record, specifically the private, VA, and SSA medical records and the prior VA examination reports, dated in August 2002 and October 2004, which collectively suggest that the Veteran is incapable of sedentary employment.  Further, the Board considers it significant that the March 2009 VA examiner did not specify whether the sedentary job that the Veteran purportedly was able to perform was tantamount to gainful employment or merely marginal work, which would not provide him with a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In light of the foregoing, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected knee conditions on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  The RO should then readjudicate the Veteran's TDIU claim and, in so doing, consider whether referral for an extraschedular consideration is warranted if the criteria of 38 C.F.R. § 4.16(a) are not met.

Finally, VA medical records appear to be outstanding.  The parties to the Joint Motion have noted that, although the Veteran has reported receiving regular treatment from the Albany, New York, VA Medical Center, there is a four-year gap between the most recent treatment record, dated April 29, 2009, and previous records from that facility, which have been associated with the claims folder.  Accordingly, as it appears that outstanding VA treatment records, dated from November 2005 to April 28, 2009, and from April 30, 2009, to the present, may exist that are pertinent to the Veteran's claims, the Board finds that efforts to obtain such records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Albany, New York, VA Medical Center dated from November 2005 to April 28, 2009, and from April 30, 2009, to the present.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability and the impact on his employability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including all pertinent private, VA, and SSA records, the Veteran's August 2002, October 2004, August 2008, and March 2009 VA examinations, and the Veteran's lay assertions that his right knee problems are worse than shown on those examinations.  The VA examiner should give particular consideration to the concerns that the parties to the Joint Motion have raised regarding the March 2009 examiner's failure to adequately specify the additional functional limitation, in terms of degrees of range of motion loss, attributable to the Veteran's service-connected right knee problems.  Additionally, the VA examiner should address the parties' concerns regarding the March 2009 examiner's determination that the Veteran remains capable of "sedentary work," when other evidence of record is against such a finding.  Specifically, the VA examiner should address the following: 

a)  Identify all orthopedic pathology related to the Veteran's right knee disability.

b)  Conduct all necessary tests, to include X-rays and range of motion studies of the right knee in degrees.

c)  State whether any ankylosis (favorable or unfavorable) of the right knee is present.

d)  Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.

e)  State whether the service-connected right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe.

f)  Discuss whether the Veteran has additional functional loss from his right knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected disability, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2010), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determinations should be expressed in terms of degrees of additional range of motion loss.

g)  Discuss how the Veteran's right knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

h)  State whether the Veteran's service-connected right knee disability, without consideration of any nonservice-connected disabilities and irrespective of age, renders him unable to secure or follow a substantially gainful occupation.  A rationale should be provided for the opinion.

3.  Then, readjudicate the claims on appeal.  In assessing the merits of the Veteran's earlier effective date claim, expressly consider the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o), which provide that an effective date for a claim for increased rating may be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year from the date of claim.  Additionally, in determining whether a TDIU is warranted, consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of all applicable rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 





Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


